DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-20 were originally presented having a filing date of 13 February 2020. Claims 1, 3, 8, 10, 15, and 17 were amended via Amendments filed on 29 May 2022. A request for continued examination was filed on 07 October 2022. Via Amendments filed 06 September 2022, claims 5, 7, 12, 14, and 19 were canceled; and claims 1-4, 6, 8-11, 13, 15-18, and 20 were amended. 
This communication is a non-final rejection. Claims 1-4, 6, 8-11, 13, 15-18, and 20 are currently pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the transport operation" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claims 8 and 15 recite a similar limitation. 
Claims 2-4, 6, 9-11, 13, 14-18, and 20 are rejected by nature of their dependency on claims 1, 8, and 15. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez Ruvalcaba et al. (US 2019/0367029 A1), hereinafter referred to as “Ruvalcaba”, in view of Fox et al. (US 2018/0103036 A1), hereinafter referred to as “Fox”.
Ruvalcaba and Fox are considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)).
Regarding claim 1, Ruvalcaba teaches A method, comprising: … operating the transport within the one or more of the geographic boundary and the speed boundary (see at least Ruvalcaba [0021] “The speed limiter module 118 is configured to dynamically determine an upper speed limit 120 for the vehicle 105 based on information acquired from a plurality of sensors 140 of the vehicle 105.”); 
determining, by the transport, that the transport operation is attempting to exceed the one or more of the geographic boundary and the speed boundary (see at least Ruvalcaba [0033] “In some embodiments, the driver 158 may request that the upper speed limit 120 be disabled or overridden.”);
capturing sensor data of an occupant within an interior of the transport (see at least Ruvalcaba Fig. 1, [0041] “The visual sensor 142 is configured to acquire image information that includes the driver. The visual sensor 142 may have any suitable implementation, such as a camera sensing visible light wavelengths, a camera sensing infrared wavelengths, and so forth.”);
determining that the transport is allowed to exceed the one or more of the geographic boundary and the speed boundary based on one of more occupant characteristics detected of the occupant within the transport from the captured sensor data (see at least Ruvalcaba Fig. 1, [0024] “As shown, the vehicle 105 is communicatively coupled with a server 180 and a mobile computing device 185 via the network 175.”, [0025] “In some cases, the information acquired by the speed limiter module 118 may be based on the data acquired by the plurality of sensors 140”, [0033] “In such an event, the one or more computer processors 110 may communicate the request via the network 175 to the mobile computing device 185. The mobile computing device 185 may be used to provide an authorization via the network 175. The speed limiter module 118 may disable or relax the upper speed limit 120 responsive to the authorization.”, wherein the mobile computing device is capable of receiving the sensor data and of authorizing the disabling of the upper speed limit); and
controlling, by the transport, operation of the transport to exceed the one or more of the geographic boundary and the speed boundary based on the determination (see at least Ruvalcaba [0033] “The speed limiter module 118 may disable or relax the upper speed limit 120 responsive to the authorization. In some embodiments, the speed limiter module 118 may disable or relax the upper speed limit 120 temporarily, such as for a predetermined amount of time (e.g., 20 minutes), for the duration of the current trip (e.g., until the vehicle 105 is parked or the ignition turned off), and so forth.”).
Ruvalcaba does not teach but Fox teaches installing a cryptographic key within a transport (see at least Fox [0080] “Drone authentication component 310 may… exchange future cryptographic keys by the drone and the drone controller.”, [0109] “A pair of cryptographic keys including a public key and private key are then securely generated for the drone/CPV operator… The cryptographically signed drone operator token also stores the public key for the drone/CPV operator enabling two functions. First, the drone operator public key can be used to encrypt data which only someone with the drone operator private key can decrypt. Second, the drone operator private key can be used to sign data which can be verified by the drone operator public key.”) which establishes one or more of a geographic boundary and a speed boundary for the transport (see at least Fox [0031] “At the core of the system is a drone/CPV management authority (DMA), which is a collection of algorithms, protocols, and systems—as well as the business entity and practices that uses the same—to provide a licensing scheme for drones. The DMA is an authority for managing drone operator licenses (DOLs), which contain identifying information about a drone operator and the drone itself. DOLs are useful for enforcing legal restrictions on operation and ensuring safe movement and operation of drones.”, [0032] “To this end, the cyber-physical vehicle management system may utilize cryptographic primitives optimized for constrained devices in constrained environments”, [0033] “Thus, the cyber-physical vehicle management system may provide services including: legitimate authentication and authorization of CPV movement plans (such as flight plans); application of temporary, permanent, or dynamic geofences”, [0037] “Geofences can have various levels of attributes, such as limitations and permissions required. CPV or CPV behavior that does not abide by these attributes can be managed in a preset manner that is determined by the setting of the geofences. … An example of CPV behavior is if the CPV is flying too fast in a given geofence, then there will be an appropriate response to this.”). 
(Supplementary note: Examiner is interpreting Fox’s “drone/CPV” to be equivalent to Applicant’s “transport” in light of Fox [0003] “A cyber-physical vehicle (CPV) is a vehicle that operates either autonomously or via remote control”, [0030] “unmanned vehicles, robots, manned vehicles (including airborne vehicles, automotive vehicles, personal mobility devices, and maritime vessels), both autonomous, semi-autonomous, and human-controlled (henceforth collectively known as “drone(s)” or “CPV”(s))” and Applicant’s Specification [0035] “In the current application, a transport may include one or more of cars, trucks, motorcycles, scooters, bicycles, boats, recreational vehicles, planes, and any object that may be used to transport people and or goods from one location to another.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruvalcaba to use “installing a cryptographic key within a transport which establishes one or more of a geographic boundary and a speed boundary for the transport” as disclosed in Fox. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ruvalcaba’s operation of a transport within initial and exceeded boundaries with Fox’s cryptographic key which establishes a geographic boundary in order to provide reliable and remote management of vehicles within a boundary (see Fox abstract “highly reliable and authentic identity management of cyber-physical systems, unforgeable legal interception devices, and robust relay nodes”, [0005] “The strong binding of a licensed operator to a registered drone/CPV is also of importance. Without such binding, the takeover and theft of a drone becomes possible. However, this binding needs to be balanced with the need for a lawful takeover of a drone should it be deemed necessary and authorized (e.g. if a drone is behaving illegally)”, [0006] “For example, circumstances may arise in which an operator may wish to forge a credential, impersonate another operator, or broadcast deceptive data. Similarly, some CPVs may encroach on geographically restricted areas, which may interfere with the operations of law enforcement, emergency response, or other authorized operations.”, [0032] “A cyber-physical vehicle management system may enable cryptographically-assured confidentiality and authentic communication channels.”).
Regarding claim 2, Ruvalcaba in view of Fox teaches the method of claim 1. Ruvalcaba further teaches wherein the installing of the cryptographic key comprises one or more of: limiting a maximum speed of the transport (see at least Ruvalcaba (Section [0001]) “The present disclosure relates to techniques for controlling a speed of a vehicle, and more specifically, to dynamically determining an upper speed limit for the vehicle using a plurality of vehicle sensors.”); and limiting a geographic boundary of the transport.
Regarding claim 3, Ruvalcaba in view of Fox teaches the method of claim 1. Oba teaches wherein the one or more operations of the transport comprises one or more of: braking; a lack of focus related to the driving operation; and speeding (see at least Oba [0148] “The driver's state to be detected includes, for example, a physical condition, a wakefulness degree, a concentration level, a fatigue level, a line-of-sight movement, a driving operation, or the like.”).
Regarding claim 4, Ruvalcaba in view of Fox teaches the method of claim 1. Ruvalcaba teaches wherein the one or more occupant characteristics comprise one or more of: a body position of a driver of the transport; a location of one or more of the driver's hands on a steering wheel; and a head position of the driver (Ruvalcaba [0020] “In some embodiments, the image processing module 116 is configured to perform at least one of face tracking and head tracking to determine a driver state 124. The face tracking and/or head tracking may be performed during motive operation of the vehicle 105 (stated another way, while the driver 158 is driving the vehicle). The driver state 124 reflects one or more attributes of the driver 158 that relate to an ability of the driver 158 to safely operate the vehicle 105. In some embodiments, the image processing module 116 is configured to track facial features of the driver 158 and/or head movement of the driver 158 to perform one or more of the following: to identify an emotional mood of the driver 158 (e.g., upset or angry), to identify whether the driver 158 is distracted (e.g., looking away from the road to use a mobile phone, to talk to a passenger, etc.), and to identify whether the driver 158 is drowsy or otherwise impaired.”).
Regarding claim 6, Ruvalcaba in view of Fox teaches the method of claim 1. Ruvalcaba teaches comprising: providing, by the transport, the transport operation and the one or more occupant characteristics of the transport to a server (see at least Ruvalcaba Figure 1 “driver state 124”, “profile 126”, and [0024] “As shown, the vehicle 105 is communicatively coupled with a server 180”); and receiving from the server, by the transport, the exceeded boundary (see at least Ruvalcaba Figures 3-6, [0024]-[0025] “In some embodiments, the speed limiter module 118 may determine the upper speed limit 120 based on one or more of weather information 181, traffic information 182, and news information 183 acquired via the network 175. In some cases, the information acquired by the speed limiter module 118 may be based on the data acquired by the plurality of sensors 140. For example, the location information 170 may be transmitted over the network 175 and a legal speed limit 122 retrieved from a server 180 based on the location information 170.”).
Regarding claims 8 and 15, these claims are substantially similar to claim 1 and are therefore, rejected in the same manner as has been set forth above in the rejection of claim 1.  
Regarding claims 9 and 16, these claims are substantially similar to claim 2 and are therefore, rejected in the same manner as has been set forth above in the rejection of claim 1.  
Regarding claims 10 and 17, these claims are substantially similar to claim 3 and are therefore, rejected in the same manner as has been set forth above in the rejection of claim 1.  
Regarding claims 11 and 18, these claims are substantially similar to claim 4 and are therefore, rejected in the same manner as has been set forth above in the rejection of claim 1.  
Regarding claim 13, this claim is substantially similar to claim 6 and is therefore, rejected in the same manner as has been set forth above in the rejection of claim 6.  
Regarding claim 20, this claim is substantially similar to claims 6 and 7 and is therefore, rejected in the same manner as has been set forth above in the rejection of claims 6 and 7.  
Response to Arguments
Applicant’s arguments and amendments, filed 06 September 2022, with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections of claims 1-4, 6, 8-11, 13, 15-18, and 20 have been withdrawn. 
Applicant’s arguments and amendments, filed 06 September 2022 with respect to the rejection(s) of claim(s) 1-4, 6, 8-11, 13, 15-18, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive as neither Ruvalcaba (US 2019/0367029 A1) nor Oba (US 2021/0016805 A1), cited in the final rejection mailed 06 July 2022, teach “installing a cryptographic key within a transport which establishes one or more of a geographic boundary and a speed boundary for the transport”. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an additional prior art reference, Fox (US 2018/0103036 A1), teaching “installing a cryptographic key within a transport which establishes one or more of a geographic boundary and a speed boundary for the transport”. Therefore, claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruvalcaba in view of Fox, as shown above. 
Below are excerpts of Applicant’s remarks, page 12, regarding Ruvalcaba. 

    PNG
    media_image1.png
    602
    956
    media_image1.png
    Greyscale

Examiner agrees that neither Ruvalcaba nor Oba teach the cryptographic key. The “cryptographic key” is taught in Fox as shown above in the rejection of claim 1.

    PNG
    media_image2.png
    602
    956
    media_image2.png
    Greyscale

Examiner respectfully disagrees. 
The broadest reasonable interpretation of “determining, by the transport, that the transport operation is attempting to exceed the one or more of the geographic boundary and the speed boundary” does not exclude the transport receiving a request to exceed the boundary. Receiving a request to exceed the boundary is one way the transport could determine that the transport operation is attempting to exceed the boundary. 

    PNG
    media_image3.png
    602
    956
    media_image3.png
    Greyscale

Examiner respectfully disagrees. 
Ruvalcaba does not disclose that “the user can simply remove the boundary via a GUI”. Ruvalcaba discloses:
[0015] “The method further comprises performing image processing on the image information using one or more computer processors communicatively coupled with the one or more visual sensors. The method further comprises dynamically determining an upper speed limit for the vehicle using the acquired information, wherein the upper speed limit is based in part on the image processing.”
[0024] “As shown, the vehicle 105 is communicatively coupled with a server 180 and a mobile computing device 185 via the network 175.”
[0032] “The mobile computing device 185 may have any suitable implementation, such a as a smartphone or tablet device. In some cases, the mobile computing device 185 may be operated by the driver 158. In other cases, the mobile computing device 185 may be operated by another person (e.g., a parent, an employer) seeking to control a speed of the driver 158”
[0033] “In some embodiments, the driver 158 may request that the upper speed limit 120 be disabled or overridden. For example, the driver 158 may provide an indication of an emergency situation via the GUI 156. In such an event, the one or more computer processors 110 may communicate the request via the network 175 to the mobile computing device 185. The mobile computing device 185 may be used to provide an authorization via the network 175. The speed limiter module 118 may disable or relax the upper speed limit 120 responsive to the authorization” 
Ruvalcaba teaches that a mobile computing device, which is communicatively coupled to the vehicle which records image information of a driver, can control the speed of the driver and authorize a speed limit boundary to be exceeded. Ruvalcaba also teaches that the speed limit is determined using the image information captured by sensors. 
Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections. The Office has added additional citations to the references to set forth where the newly amended limitations are taught in these prior art references. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.B.W./Examiner, Art Unit 3667    

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                              
October 24, 2022